PER CURIAM.
There is competent substantial evidence to support the appeals referee’s findings and conclusions. Therefore, the Unemployment Appeals Commission erred in reversing the appeals referee’s findings and conclusions. See National Ins. Servs., Inc. v. Florida Unemployment Appeals Comm’n, 495 So.2d 244 (Fla. 2d DCA 1986); Sollecito v. Hollywood Lincoln Mercury, Inc., 450 So.2d 928 (Fla. 4th DCA 1984). Accordingly, we reverse with instructions to reinstate the appeals referee’s ruling.
Reverse.